Exhibit 10.4

 

 

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) dated as
of June 27, 2013 is by and between NOBLE RALEIGH ASSOCIATES, LLC, a Georgia
limited liability company (“Seller”), and CWI RALEIGH HOTEL, LLC a Delaware
limited liability company (“Purchaser”).  Seller and Purchaser are sometimes
referred to herein individually as a “Party”, and collectively as the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, Seller and Purchaser have entered into that certain Purchase and Sale
Agreement dated as of May 29, 2013 (the “Original Agreement”), as amended by
that certain First Amendment to Purchase and Sale Agreement dated June 3, 2013
(the “First Amendment”), and as further amended by that certain letter agreement
between Purchaser and Seller dated June 19, 2013 (the “Letter Agreement” and
collectively with the Original Agreement and the First Amendment, collectively,
the “Agreement”); and

 

WHEREAS, Seller and Purchaser have agreed to further amend the Agreement in
accordance with the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.         Definitions.  All capitalized terms used but not defined herein shall
have the meanings set forth in the Agreement.

 

2.         Earnest Money.  The definition of “Earnest Money” set forth in
Section 1.1 of the Existing Agreement is hereby amended and restated in its
entirety as follows:

 

“Earnest Money” means, at the time in question, the amounts then deposited with
Escrow Agent in respect of the Initial Deposit, the Additional Deposit and, if
applicable, the Extension Deposit, together with all interest and any other
amounts earned thereon.

 

3.         Due Diligence Contingency.  The first sentence of Section 4.1.1 of
the Agreement is hereby amended by deleting therefrom the phrase “July 3, 2013”
and inserting in place thereof the phrase “July 12, 2013”.

 

4.         Proration Credit.  Section 11.2 of the Agreement is hereby amended by
adding the following new Section 11.2.17 immediately after Section 11.2.16 of
the Agreement:

 

11.2.17            Purchaser Credit.  Purchaser shall receive a credit at
Closing in the amount of Seventy-Five Thousand and no/100 Dollars ($75,000.00).

 

5.         Closing Date Extension.  Article X of the Agreement is hereby amended
by adding the following new Section 10.5 immediately after Section 10.4 of the
Agreement:

 


 

10.5     Closing Date Extension.  Purchaser shall have a one-time right to
extend the then-scheduled Closing Date for any reason or no reason for up to
fifteen (15) days (such extended date being the “Purchaser Adjourned Closing
Date”) by (i) delivering written notice to Seller on or before the
then-scheduled Closing Date, which notice shall specify the Purchaser Adjourned
Closing Date, and (ii) by no later than 5:00 p.m. (Eastern Time) on the
then-scheduled Closing Date, depositing an additional One Million and no/100
Dollars ($1,000,000.00) (the “Extension Deposit”) by wire transfer of
immediately available federal funds to the order of the Escrow Agent.  The
Extension Deposit shall become a part of the Earnest Money and shall be
invested, disbursed, refunded or applied toward the Purchase Price, as
applicable, in accordance with the terms of this Agreement and the Earnest Money
Escrow Agreement.

 

6.         No Further Modification.  Except as modified hereby, the Agreement
shall remain in full force and effect, and as modified hereby, the Agreement is
ratified and confirmed in all respects.

 

7.         Representations and Warranties.  Seller and Purchaser each hereby
represent and warrant that it has full right, power and authority to enter into
this Amendment and that the person executing this Amendment on behalf of Seller
and Purchaser, respectively, is duly authorized to do so.

 

8.         Counterparts; Electronic Signatures.  This Amendment may be executed
in one or more counterparts, each of which shall constitute an original and all
of which when taken together shall constitute one and the same instrument.  An
executed facsimile or .pdf of this Amendment may be relied upon as having, and
shall be deemed to have, the same force and effect as an original.

 

9.         Governing Law.  This Amendment shall be governed by the laws of the
State of North Carolina, without giving effect to any principles regarding
conflict of laws.

 

[NO FURTHER TEXT ON THIS PAGE]

 


 

IN WITNESS WHEREOF, Seller and Purchaser have executed this Second Amendment to
Purchase and Sale Agreement as of the date first above written.

 

 

SELLER:

 

 

 

 

 

 

NOBLE RALEIGH ASSOCIATES, LLC,

 

a Georgia limited liability company

 

 

 

 

 

 

By:

NOBLE RALEIGH GP, LLC,

 

 

a Georgia limited liability company,

 

 

its Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

s/ James E. Conley, Jr.

 

 

 

Name:  James E. Conley, Jr.

 

 

 

Title:    Vice President

 

 

 

 

PURCHASER:

 

 

 

 

 

 

CWI RALEIGH HOTEL, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael G. Medzigian

 

 

Name:  Michael G. Medzigian

 

 

Title:    CEO and President

 

Signature Page to Second Amendment to Purchase and Sale Agreement

Raleigh Marriott City Center

 